L. HAND, Circuit Judge
(concurring).
I agree that .there may be “facilities” for selling electric energy which are neither the apparatus which generates it, nor the wires which carry it to where it is used. What such selling “facilities” include’it would be hard to say; but they, must at least go so far as to comprise the selling organization with its paraphernalia of records and the like, and that is enough to dispose of this appeal. This reading is consonant with the purpose expressed in § 201 (a) ; and the use of the disjunctive in § 201 (b) — “for such transmission or sale” — to my mind turns the scale. As it is not necessary to go any further, I .prefer to rest my concurrence upon this ground alone, leaving undecided whether the Commission has any jurisdiction over the “facilities for * * * generation” as such because they too are “facilities for sale.”